Citation Nr: 0900481	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-00 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected hyperpigmentation of the 
anterior bilateral calves.

2.  Entitlement to service connection for a claimed bilateral 
foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to June 
1946. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The Board remanded the issues on appeal back to the 
RO in December 2007 for further development of the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's service-connected skin disability is not 
shown to affect 20 to 40 percent of the surface area of the 
bilateral calves; nor has the veteran been shown to require 
corticosteroids or other immunosuppressive drugs for the 
management of his disability.

2.  The veteran did not manifest complaints or findings 
referable to a bilateral foot disorder while on active duty 
or for many years thereafter.  

3.  The veteran's currently demonstrated bilateral foot 
disorder is not shown to be etiologically related to events 
of his service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected 
hyperpigmentation of the anterior bilateral calves have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, 
Diagnostic Codes 7806 (2008).

2.  The veteran's bilateral foot disability is not due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decision.  However, the RO 
readjudicated the issues on appeal in an October 2008 rating 
decision and separate October 2008 Supplemental Statement of 
the Case.  Moreover, as indicated above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the January 2008 VCAA 
letter, the RO notified the veteran of the evidence necessary 
to establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

With regard to the increased evaluation claim included in 
this appeal, given that the claim concerns the propriety of 
an initial evaluation, rather than a claimed increase in 
existing evaluation, it is readily distinguishable from the 
type of situation addressed in Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).  In that case, the Court required 
specific notification duties in increased evaluation cases, 
where a worsening of the disability had been alleged.  The 
Court stressed the difference between the two types of 
claims, noting that an increased compensation claim centers 
primarily on evaluating the worsening of a disability that is 
already service connected; whereas an initial claim for 
compensation focuses on substantiating a claim of service 
connection by finding evidence of an in-service incident, a 
current disability and a nexus between the two.  Thus, the 
heightened duties of notification as outlined in Vazquez-
Flores are not required when the appeal concerns the 
propriety of an initial evaluation.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II. Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

In a May 2004 rating decision, the RO granted service 
connection for the veteran's hyperpigmentation of the 
anterior bilateral calves.  The RO assigned a non-compensable 
evaluation for the skin disorder, by analogy, under 
Diagnostic Code (DC) 7806, the criteria for evaluating 
dermatitis or eczema.  38 C.F.R. § 4.118.  In an October 2008 
rating decision, the RO increased the veteran's skin disorder 
evaluation to 10 percent, effective September 8, 2003 (date 
original claim was received).  Since the increase during the 
appeal did not constitute a full grant of the benefit sought, 
the veteran's claim for an increased evaluation for the 
hyperpigmentation of the anterior bilateral calves remains on 
appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993). 

Under DC 7806, a 10 percent evaluation is assigned when the 
skin condition covers at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12 month period.  A 30 
percent evaluation is assigned when the skin condition covers 
20 to 40 percent of the entire body or 20 to 40 percent of 
the exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.   A 60 percent 
evaluation is assigned when the skin condition covers more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 12 
month period.  38 C.F.R. § 4.118.

In the January 2004 VA examination, the examiner recorded the 
medical history associated with the veteran's skin disorder 
of the calves.  The veteran highlighted the current 
discoloration at the calves and stated he had suffered from 
the condition since his days in the military.  He complained 
that the symptoms associated with this "rash" occurred 
constantly.  He used a topical cream twice per day to relieve 
the symptoms.  There had never been bone involvement.  There 
was no reported functional impairment, and he had not lost 
time from work due to the skin pathology.  He treated it with 
application of cream.

Objectively, there was some greater pigmentation anteriorly 
at the calves bilaterally.  There was no skin breakdown or 
ulceration evident at either foot.  There were some spider-
type varicose veins medially at the foot near the ankle, 
bilaterally.  There was no obvious tenderness at these 
pigmentation or varicose veins sites.

An April 2005 VA dermatology clinic record noted a 
significant improvement in the dermatitis affecting the legs 
and feet bilaterally.  In a May 2008 VA examination, the 
examiner recorded the medical history associated with the 
veteran's skin disorder.  The veteran reported that despite 
the numerous topical creams he has used to manage his skin 
disorder, the rash has persisted and never clears.  For the 
past 8 years he had been using Triamcinolone .1 percent cream 
and Ammonium Lactate 12 percent lotion on his feet and legs 
twice daily.  He reported that these topical creams never 
fully resolve the skin disorder.

Physical examination showed lower extremity bilateral calf 
swelling, 1+ edema, hyperpigmentation in the lower 
extremities bilaterally and skin atrophy with 
hypopigmentation patch around 4 inches on the right lower 
anterior calf.  There was no oozing or crusting; however, 
there was some swelling and mild redness associated with 
hyperpigmentation and areas of hypopigmentation and atrophy 
on the right calf.  There was no desquamation or open sores 
noted.

The examiner noted the skin disorder of the lower extremities 
had been a documented chronic problem since 1998 and noted 
the veteran complained that the prescribed creams offered no 
improvement.  In an addendum examination report, the examiner 
commented the skin condition affected 10 percent of the body 
surface area and 0 percent of the exposed body surface area.  
There was no systemic disability secondary to the skin 
disorder.

Given its review of the record, the Board finds that an 
evaluation in excess of 10 percent for the veteran's service-
connected hyperpigmentation of the anterior bilateral calves 
is not warranted.  In this regard, the Board observes 
findings of the May 2008 VA examination showed the skin 
disorder affected only 10 percent of the body surface area.  
As there are no findings to suggest the skin disorder affects 
20-40 percent of the entire body or exposed area; nor has it 
been shown that systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required to manage the 
disorder, an evaluation in excess of 10 percent cannot be 
assigned.  For these reasons, an evaluation in excess of 10 
percent for the service-connected hyperpigmentation of the 
anterior bilateral calves is not warranted in this case.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. The veteran has submitted no evidence showing 
that his service-connected hyperpigmentation of the anterior 
bilateral calves markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation (the veteran is retired), and there is also no 
indication that this disability has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III. Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board has reviewed the veteran's available service 
medical records and observes that they contain no complaints, 
indication or treatment for a bilateral foot disability.  On 
examination from separation from service the veteran's feet 
were described as normal.  It is noted that a history of 
several injuries is recorded on this examination report, none 
involving the feet.

Subsequent to service, the veteran asserts that he developed 
a bilateral foot disability as a result of his service during 
World War II in the Battle of the Bulge.   In a January 2004 
VA examination, the veteran complained that his feet ached, 
mostly when he walked.  Objectively, his gait was within 
normal limits.  Examination of the feet did not reveal any 
signs of abnormal weight bearing and he did not require an 
assistive device for ambulation.  Examination of the feet 
revealed no tenderness, weakness, edema, atrophy or disturbed 
circulation.  Pes planus was not present.  He did not have 
any limitation with standing and walking.  He did not require 
any type of support with his shoes.  X-rays findings of the 
feet were within normal limits.  The examiner concluded that 
there was no diagnosis for a bilateral foot condition because 
there was no pathology to render a diagnosis.

However, other competent medical evidence indicated the 
veteran did have a foot disability.  A July 1994 private 
treatment record showed the veteran had plantar fasciitis 
heel spur.  A November 2003 VA podiatry note showed 
metatarsalgia secondary to fat pad atrophy, pes cavus, and 
overlapping of 2nd toes bilaterally.  An October 2004 private 
treatment record showed plantar right heel pain.  The 
physician noted that history and clinical examination were 
most consistent with early plantar fasciitis, and that an x-
ray of the calcaneus showed a small calcaneal spur.

In an April 2008 VA examination, the veteran reported that he 
suffered frostbite of the feet during his service in World 
War II.  He complained of pain in his toes and the bottom of 
his feet.  He used a cane for balance.  He took Vicodin to 
manage the pain in his feet.  

Objectively, he had swelling in his legs and feet.  He had 
pain in the medial and central bands of the plantar fascia 
bilaterally, especially with toes on both feet dorsiflexed.  
There was no objective evidence of instability or abnormal 
weight bearing.  There was no sign of residual problem on the 
toes related to frostbite.

The veteran was diagnosed with plantar fasciitis.  The 
examiner opined that the veteran's pedal complaints were less 
likely than not related to his military service.  The 
examiner noted that the veteran may have had an episode of 
frostbite during his service, but the veteran indicated that 
his feet only really began to bother him 10-12 years after 
the war.  The examiner found it difficult to relate current 
plantar fasciitis to digital and heel frostbite from 64 years 
ago, especially given an apparent 10-12 year hiatus in pedal 
symptoms.  Further, his current pedal symptoms are not 
symptoms of frostbite.

Given its review of the record, in light of the recent a VA 
examination report, the Board finds that service connection 
for a bilateral foot disability is not warranted in this 
case.  In this regard, the examiner from the April 2008 VA 
examination is certainly competent to offer an opinion as to 
etiology of the claimed disability.  Further, the veteran has 
failed to provide evidence of continuity of symptomatology of 
a bilateral foot disability since service.  By his own 
admission, the veteran reported that he did not have foot 
problems until 10-12 years after his service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in the analysis of a 
service connection claim).

The Board has given consideration to the provisions of 38 
U.S.C.A. § 1154(b).  While he is competent to report injuries 
consistent with service in combat with the enemy, that does 
not lesson the evidence needed to grant service connection.  
In this case there is no evidence that he has residuals of 
frostbite.  As noted, he now reports foot problems some years 
after service.  There is no medical evidence showing 
pertinent treatment in the many years after service.  Medical 
personnel who have examined the veteran and reviewed the 
records have been unable to find a nexus between his current 
foot pathology and any occurrence or incident in service.

The only evidence of record supporting the veteran's claim is 
his various lay assertions.  While he is certainly competent 
to testify concerning continuity of symptoms capable of lay 
observation, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Thus, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In any event, the 
competent evidence has shown a bilateral foot disability was 
not continuous since service.  Of further note, the veteran 
has not offered any competent evidence directly contradicting 
the opinions and conclusions reached in the April 2008 VA 
examination.  

For these reasons, the Board finds that a basis for awarding 
service connection for a bilateral foot disability has not 
been established.  The Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, 
this issue on appeal is denied. 


ORDER

An evaluation in excess of 10 percent for the service-
connected hyperpigmentation of the anterior bilateral calves 
is denied.

Service connection for a claimed bilateral foot disability is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


